Citation Nr: 1024350	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  07-05 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1965 to 
April 1967, with subsequent service with the Army National 
Guard (NG).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision in which 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, in relevant part, denied service 
connection for bilateral hearing loss.  In a letter dated 
approximately two weeks later in March 2005, the RO in 
Chicago, Illinois notified the Veteran of that determination.  
[Due to the location of the Veteran's residence, the 
jurisdiction of his appeal remains with the RO in Chicago, 
Illinois.]  

While the Veteran did request a video conference hearing in a 
May 2009 communication, in a subsequent communication 
received in January 2010, he withdrew his request for a Board 
hearing.  Accordingly, the Veteran's hearing request is 
considered withdrawn.  See 38 C.F.R. § 20.704(e) (2009).

A claim of entitlement to service connection for tinnitus has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.  

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action on his part is required.


REMAND

After a thorough review of the Veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to its adjudication of the Veteran's claim 
of entitlement to service connection for bilateral hearing 
loss.

The Veteran contends that his current bilateral hearing loss 
is the result of his military service.  He claims that his 
current bilateral hearing loss was either caused or 
aggravated by noise exposure during his service in the NG.  
Therefore, he believes that service connection is warranted.

The Veteran underwent a VA examination for his bilateral 
hearing loss in January 2005.  An addendum opinion was 
obtained in June 2005.  The examiner diagnosed the Veteran 
with moderate to severe mid to high frequency sensorineural 
hearing loss with excellent speech discrimination in the 
right ear and moderate to severe high frequency sensorineural 
hearing loss with excellent speech discrimination in the left 
ear.  He concluded that the Veteran's hearing loss was not 
likely related to his military service as the Veteran had 
normal hearing on discharge from active duty and as there was 
no specific evidence of in-service noise exposure during his 
NG service.  Although the examiner indicated that the Veteran 
had a military occupational specialty (MOS) of cook for his 
last 10 years of service in the Army National Guard, the 
examiner could not ascertain the Veteran's MOS prior to that 
time.  In the absence of such evidence indicating in-service 
noise exposure, the examiner was unable to identify a medical 
link between the Veteran's active duty and/or NG service and 
his current bilateral hearing loss.  

Importantly, however, in its review of the claims file, the 
Board found that the Veteran served as a combat engineer 
during his NG service.  See Letter of Instruction, July 1987.  
Therefore, it can be presumed that he was exposed to loud 
noise while serving in this MOS during his NG service.

Furthermore, the Board acknowledges that, since the 
January 2005 VA examination and June 2005 addendum opinion, 
the Veteran has asserted a new theory of entitlement to 
service connection for bilateral hearing loss.  In 
particular, he maintains that this condition was aggravated 
by his NG service.  

In this regard, the Board acknowledges that a November 1986 
NG enlistment examination confirmed the presence of bilateral 
hearing loss.  Indeed, in the June 2005 addendum, the 
audiologist who had conducted the January 2005 VA 
audiological examination acknowledged that the Veteran had 
hearing loss upon his reserve enlistment and also stated that 
the Veteran's "[s]ome of his current [hearing] loss would 
likely be due to the normal progression of that loss."  
Significantly, however, the examiner did not opine as to the 
etiology of the rest of the Veteran's hearing loss.  

In light of these deficiencies, the Board finds that the 
January 2005 VA examination and the June 2005 addendum 
opinion are not adequate to render a decision on entitlement 
to service connection for bilateral hearing loss.  See Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a 
medical opinion is adequate if it provides sufficient detail 
so that the Board can perform a fully informed evaluation of 
the claim).  A remand of the Veteran's appeal is, therefore, 
necessary to accord him an opportunity to undergo another VA 
audiological examination.  

Additionally, the Veteran has indicated that he received 
annual audiograms as part of his employment as a factory 
worker.  See VA Form 9, February 2007.  On remand, the AMC 
should contact the Veteran to provide more information and 
attempt to obtain copies of these audiograms.

Also on remand, records of ongoing VA hearing treatment 
should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical 
records are in constructive possession of the agency and must 
be obtained if pertinent).  

Accordingly, the case is REMANDED for the following actions:


1.  Contact the Veteran to determine 
whether he received any hearing treatment 
at a VA medical facility since August 2004 
and, if so, the name of such facility.  
Associate any such available records 
adequately referenced by the Veteran with 
the claims folder.  

2.  Also, contact the Veteran to obtain 
further information on the annual 
audiograms performed as part of his 
employment as a factory worker.  After 
obtaining the appropriate release of 
information forms where necessary, procure 
any of these audiograms that may be 
available and associate them with the 
claims file.  

3.  Then, schedule the Veteran for a VA 
audiological examination to determine the 
nature and etiology of his bilateral 
hearing loss.  The examiner must review 
pertinent documents in the Veteran's claims 
file in conjunction with the examination, 
including all audiograms.  This review must 
be noted in the examination report.  The 
examiner should also obtain from the 
Veteran a complete history of post-service 
noise exposure that he may have had.

For any hearing loss disability diagnosed 
on examination, the examiner is asked to 
express opinions as to whether it is at 
least as likely as not, i.e., a 50 percent 
probability or greater, that the 
currently-diagnosed hearing impairment had 
its clinical onset during the Veteran's 
active service (between April 1965 and 
April 1967) or is otherwise related to such 
active service.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

If the Veteran is found to have a hearing 
loss disability that is not related to his 
active duty from April 1965 to April 1967, 
the examiner should opine as to whether the 
Veteran's hearing loss disability, which 
existed prior to his entrance into NG 
service in 1986, was aggravated 
(permanently worsened beyond its natural 
progression) by such NG service.  

Complete rationale should be given for all 
opinions reached.  

4.  After completing the above actions and 
any other development that may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim for service 
connection for bilateral hearing loss 
should be readjudicated.  If the claim 
remains denied, a supplemental statement 
of the case should be provided to the 
Veteran and his representative.  After 
they have had an adequate opportunity to 
respond, this issue should be returned to 
the Board for further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2009).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2009).

